                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SCOTTY E. BROCK,                               )
Plaintiff                                      )
                                               )
vs.                                            )    Civil Action No. 4:18-cv-00515 BRW-JTK
                                               )
ANDREW SAUL, Commissioner,                     )
Social Security Administration,                )
Defendant                                      )

                                         JUDGMENT

       Based on the order entered today, this case is reversed and remanded to the

Commissioner for further administrative action pursuant to sentence four of §205(g) of the

Social Security Act, 42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 5th day of December, 2019.


                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE
